          Case 3:19-cv-01957-SB           Document 3       Filed 12/05/19      Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



 KEITH DIERINGER and CATHARINA                                          Case No. 3:19-cv-01957-SB
 DIERINGER,
                                                                               FINDINGS AND
                         Plaintiffs,                                       RECOMMENDATION

                 v.

 RONALD-KENNETH: STRASSER,

                         Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Defendant Ronald-Kenneth: Strasser (“Strasser”) removed a Landlord Tenant Eviction

Judgment from Multnomah County Circuit Court (Case No. 19LT08178) on December 2, 2019,

asserting federal question and diversity jurisdiction, and seeking a temporary restraining order

and injunction by 5 p.m. on December 2, 2019. The Court recommends that the district judge

dismiss this action for lack of subject matter jurisdiction.

       Any civil action filed in state court may be removed to federal court if the federal court

has original jurisdiction. See 28 U.S.C. § 1441(a). “The district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. Strasser alleges that the Court has federal question jurisdiction over
PAGE 1 – FINDINGS AND RECOMMENDATION
            Case 3:19-cv-01957-SB         Document 3       Filed 12/05/19      Page 2 of 3




this matter “because Multnomah County fails to have the form of government guaranteed ‘to

every State in this Union’ by the United States in U.S. Const IV.4, because the statutes passed by

the Legislature are not enforced or interpreted by the other two branches, which instead do

whatever they please, do they not?” (Emergency Not. of Removal, at 2, ECF No. 2.) This

landlord-tenant eviction proceeding does not arise under Article IV, Section 4, of the U.S.

Constitution, and therefore Strasser’s stated basis for federal question jurisdiction lacks merit.

See U.S. CONST. art. IV, § 4 (“The United States shall guarantee to every State in this Union a

Republican Form of Government, and shall protect each of them against invasion; and on

Application of the Legislature, or of the Executive (when the Legislature cannot be convened)

against domestic violence.”).

        Removal may also be based on diversity jurisdiction, if the parties have diverse

citizenship and the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332(a). Strasser

alleges that the parties are diverse because plaintiffs Keith and Catherina Dieringer (“Plaintiffs”)

are citizens of Oregon and Strasser is a not a citizen of Oregon. (Emergency Not. of Removal, at

3.) Strasser alleges only that he is a “foreigner,” and does not allege his state citizenship.1

Strasser has therefore failed to meet his burden of proving diversity of citizenship. See Kanter v.

Warner-Lambert Co., 265 F.3d 853, 857-58 (9th Cir. 2001) (explaining that the “party seeking to

invoke diversity jurisdiction should be able to allege affirmatively the actual citizenship of the

relevant parties” and that “failure to specify Plaintiffs’ state citizenship was fatal to Defendants’

assertion of diversity jurisdiction”).




        1
         The Court notes that this case involves Plaintiffs’ efforts to evict Strasser from their SE
Portland residence. (Emergency Not. of Removal, Exs., ECF No. 2-2.)
PAGE 2 – FINDINGS AND RECOMMENDATION
          Case 3:19-cv-01957-SB          Document 3       Filed 12/05/19       Page 3 of 3




       Strasser has not met his burden of demonstrating that the Court has subject matter

jurisdiction, and the district judge should remand this case to state court.

                                          CONCLUSION

       The Court provisionally grants Strasser’s Application to Proceed In Forma Pauperis

(ECF No. 1) for the limited purpose of screening. However, for the reasons stated, the Court

recommends that the district judge remand this case to the Multnomah County Circuit Court.

                                     SCHEDULING ORDER

       The Court will refer its Findings and Recommendation to a district judge. Objections, if

any, are due within fourteen (14) days. If no objections are filed, the Findings and

Recommendation will go under advisement on that date. If objections are filed, a response is due

within fourteen (14) days. When the response is due or filed, whichever date is earlier, the

Findings and Recommendation will go under advisement.

       DATED this 5th day of December, 2019.


                                                       STACIE F. BECKERMAN
                                                       United States Magistrate Judge




PAGE 3 – FINDINGS AND RECOMMENDATION
